328 F.3d 715
Marsha OTTO; F. Naylor Emory; Dennis A. Erb; Robert K. Gilbert; James W. Lossell; Barbara J. McAlley; Wesley S. Semple, On behalf of themselves and all other non-members similarly situatedv.PENNSYLVANIA STATE EDUCATION ASSOCIATION-NEA; National Education Association; Shaler Area Education Association, On behalf of themselves and all other local associations similarly situated Appellants.Marsha Otto; F. Naylor Emory; Dennis A. Erb; Robert K. Gilbert; James W. Lossell; Barbara J. McAlley; Wesley S. Semple, On behalf of themselves and all other non-members similarly situated, Appellantsv.Pennsylvania State Education Association-NEA; Shaler Area Education Association, On behalf of themselves and all other local associations similarly situated; National Education Association; Grove City Area Education Association; Jane Campbell; Barbara Leiby.
No. 01-3858.
No. 01-4110.
United States Court of Appeals, Third Circuit.
May 8, 2003. D.C. Civil Action No. 96-cv-01233.

1
Present: BECKER, Chief Judge,* SLOVITER, SCIRICA, NYGAARD, ALITO, ROTH, McKEE, BARRY, AMBRO, FUENTES, SMITH and STAPLETON,** Circuit Judges and O'NEILL,*** District Judge.

SUR PETITION FOR PANEL REHEARING WITH SUGGESTION FOR REHEARING EN BANC

2
The petition for rehearing filed by Appellants having been submitted to the judges who participated in the decision of this Court, and to all the other available circuit judges of the Circuit in regular active service, and a majority of the circuit judges of the Circuit in regular active service not having voted for rehearing by the Court en banc, the petition for rehearing is DENIED. Chief Judge Becker* and Judge Nygaard would have granted rehearing en banc.


3
The judges who participated in the decision of the Court having voted for rehearing, the petition for panel rehearing is granted and the opinion and judgment entered April 3, 2003 are vacated. An amended opinion is issued as of this date.



Notes:


*
 Judge Becker was Chief Judge at the time for voting on the petition for rehearing


**
 Senior Judge Walter K. Stapleton, who sat on the original panel, is limited to panel rehearing only


***
 Judge Thomas O'Neill, Jr., United States District Judge for the Eastern District of Pennsylvania, sitting by designation, is limited to panel rehearing only